445 F.2d 901
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The DEUTSCH COMPANY, ELECTRONIC COMPONENTS DIVISION, Respondent.
No. 26168.
United States Court of Appeals, Ninth Circuit.
June 23, 1971.
Rehearing Denied October 8, 1971.

On Application for Enforcement of an Order Of The National Labor Relations Board.
Jesse Etelson (argued), Washington, D. C., for N. L. R. B., Marcel Mallet-Prevost, Asst. Gen. Counsel, Arnold Ordman, General Counsel, Dominick L. Manoli, Associate Gen. Counsel, Washington, D. C., Ralph E. Kennedy, Director, for N. L. R. B., Los Angeles, Cal., for petitioner.
Fredric N. Richman, Beverly Hills, Cal. (argued), Cooper, Wyatt, Tepper & Plant, Los Angeles, Cal., for respondent.
Before DUNIWAY and ELY, Circuit Judges, and BYRNE,* District Judge.
PER CURIAM:


1
The Board has petitioned for the enforcement of its order relating to the Oceanside plant of the respondent. The Board issued an opinion, reported at 180 NLRB No. 1 (December 12, 1969).


2
The thrust of the respondent's opposition to the petition for enforcement is that the Board's order is not supported by substantial evidence. We disagree. The record is replete with testimony which clearly establishes respondent's multiple violations of Section 8(a) (1) of the Act. Similarly, the Board's findings with regard to the violations of Section 8(a) (3) are supported by inferences drawn from the evidence. Contrary to respondent's view, these inferences are neither unreasonable nor are they without substantial basis in fact.


3
The Board's Order shall be enforced in full.



Notes:


*
 Honorable William M. Byrne, United States District Judge, Los Angeles, California, sitting by designation